DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malagutti (EP 0230191 A1).
Regarding claims 1, 3, 10, and 12, Malagutti teaches a crate for the packaging of fruit or vegetables comprising four side walls (see Fig. 1), a top side (4) and a bottom side (opposite the top; see Figures 1-4), a portion of a side or the top comprising an opening portion (2 and/or 6) for providing access to contents the content of the packaging box (see Col 5 lines 1-22), the opening portion comprising tear lines (see Col 2 lines 22-35; Col 3 lines 14-18) for opening the opening portion and means (5) for 
Regarding claims 2, 4, 8-9, and 11, Malagutti teaches a box wherein the means for accessing the tearing grip of the opening portion is a ventilation opening (Col 4 lines 24-34).  Examiner notes that the openings are covered with an “air permeable” transparent film.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malagutti in view of Page (GB 447136 A).
Regarding claim 5, Malagutti discloses the claimed box except for bottom ventilation holes and bottom supporting legs.  Page teaches collapsible containers for produce comprising supporting legs (p, q) and bottom ventilation holes (o) created by cuts through the container bottom (b; see Figures 1-4).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing in order to provide a means for stacking a plurality of boxes together for shipping while maintaining proper ventilation (Page; see page 2 lines 54-60; and page 3 lines 18-49).
8.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malagutti in view of Guyer (US 2417550 A).
Regarding claims 6-7, Malagutti discloses the claimed invention except for tear lines extending into a front or side of the box.  Guyer teaches a recloseable carton comprising an access opening (45) defined by tear lines (42) that extend from a top into a vertical side panel (see Figures 2-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Malagutti’s produce box by extending the access opening into a vertical side from the top of the box in order to increase the ease of opening said box (Guyer; Col 1 lines 10-28).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734